Case 1:17-cr-20252-MGC Document 65 Entered on FLSD Docket 06/17/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 17-20252-CR-COOKE

     UNITED STATES OF AMERICA,

            Plaintiff,

     Vs.

     JOSE MANUEL GABINO SOLIS RODRIGUEZ,

           Defendant.
     ___________________________________________/


                                              ORDER

            THIS CAUSE came before the Court on Defendant’s (pro se) Motion Requesting

     the Court to Instruct the Government to Comply With its Obligations Under

     Fed.R.Crim.P.35(b) (to Compel the United States to File a Rule 35 Motion) (ECF No.64).

     After being fully advised on the premises, it is hereby

            ORDERED AND ADJUDGED that Defendant’s motion is DENIED.

            Defendant contends that he has provided substantial assistance. Despite his full

     cooperation, defendant notes the Government has yet to file a motion under Fed.R.Crim.P.

     35(b)1 to reduce his sentence.

            The United States Supreme Court in Wade v. United States, 504 U.S. 181, 112

     S.C. 1840 (1992), held that federal district courts have authority to review the

     government’s refusal to file a substantial assistance motion and to grant a remedy if they

     find that the refusal was based on an unconstitutional motive. Wade, 504 U.S. at 185-86.


     1Rule 35(b) is the procedure by which a district court may, on the government’s
     motion, reduce a defendant’s sentence to reflect substantial assistance provided by
     the defendant to the government after sentencing.
Case 1:17-cr-20252-MGC Document 65 Entered on FLSD Docket 06/17/2019 Page 2 of 2



     Thus, a defendant cannot show that he is entitled to a remedy, discovery or an evidentiary

     hearing by generally claiming that he provided substantial assistance or by making

     general allegation of improper motive. Id.

              Following Wade, the Eleventh Circuit has concluded that “’courts are precluded

     from intruding into prosecutorial discretion,’ except where there is ‘an allegation and a

     substantial showing that the prosecution refused to file a substantial assistance motion

     because of a constitutionally impermissible motivation, such as race or religion.”’ United

     States v. Gilmore, 149 Fed.Appx. 883 (11th Cir. 2005)(quoting United States v. Forney, 9

     F.3d 1492, 1501-02 (11th Cir. 1993)). Absent such a showing, the government is not

     required to explain its reasons for not filing a substantial assistance motion.

              Applying this authority here, the Court finds that the Defendant has failed to

     demonstrate or even allege that the Government failed to file a Rule 35(b) motion based

     on an unconstitutional motive. Defendant merely alleges that his assistance to the

     Government was substantial. These allegations are clearly insufficient to warrant

     Defendant’s requested relief.

              Defendant’s motion is DENIED.

              DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of June

     2019..




                                                   2
